DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 06 January 2021 of the application 16/369,011, including amendments to the specification and claims, and cancellation of claim 4, is acknowledged.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As amended, claim 1 is no longer generic, but is now specific to the embodiment shown in figure 3.  Claim 5 is specific to the embodiment shown in figure 4, claims 6, 7, and 8 are specific to the embodiment shown in figure 2, and claims 9-12 are specific to the embodiment shown in figure 5.  The feature of the first planetary gear set comprising an outer first planetary gear and an inner first planetary gear, as claimed in claim 1, is not disclosed in combination with the elements of claims 5-12, and so claims 5-12 do not accurately claim the disclosed invention.


Allowable Subject Matter

Claims 1-3 and 13-18 are allowed.  Claim 4, indicated in the Office Action dated 29 October 2020 as including allowable subject matter, was properly incorporated into claim 1.

Claims 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Remarks


The Applicant’s remarks regarding overcoming the prior art rejections are persuasive, and those rejections have been withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 10 2018 130 784 (Vornehm) June 2020 (publication) December 2018 (file) - figure 1 shows a transmission with the same gear, shaft, connection, and shifting element arrangement as figure 1 of the current application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659